     Case 2:17-cv-00018 Document 235-1 Filed on 02/05/21 in TXSD Page 1 of 9




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF TEXAS
                            CORPUS CHRISTI DIVISION
David Haverkamp,
TDCJ No. 00702013
      Plaintiff,
                                             Civil No. 2:17-cv-00018
v.

Joseph Penn, et al.,
       Defendants.




                                  Exhibit A
Case 2:17-cv-00018 Document 235-1 Filed on 02/05/21 in TXSD Page 2 of 9
Case 2:17-cv-00018 Document 235-1 Filed on 02/05/21 in TXSD Page 3 of 9
Case 2:17-cv-00018 Document 235-1 Filed on 02/05/21 in TXSD Page 4 of 9
Case 2:17-cv-00018 Document 235-1 Filed on 02/05/21 in TXSD Page 5 of 9
Case 2:17-cv-00018 Document 235-1 Filed on 02/05/21 in TXSD Page 6 of 9
Case 2:17-cv-00018 Document 235-1 Filed on 02/05/21 in TXSD Page 7 of 9
Case 2:17-cv-00018 Document 235-1 Filed on 02/05/21 in TXSD Page 8 of 9
Case 2:17-cv-00018 Document 235-1 Filed on 02/05/21 in TXSD Page 9 of 9
